—In an *515action to recover damages for personal injuries, the defendant New York City Transit Authority appeals, as limited by its brief, from so much of a judgment of the Supreme Court, Kings County (Held, J.), entered December 17, 2001, as, upon a jury verdict finding that the plaintiff sustained damages in the sums of $134,000 for past pain and suffering, and $95,000 for future pain and suffering, is in favor of the plaintiff and against it.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
The plaintiff brought this action to recover damages for personal injuries sustained when her leg became caught in the door of a bus she was attempting to board on September 9, 1996. After a jury trial on the issue of liability, the defendant New York City Transit Authority was found 100% at fault in the happening of the plaintiff’s accident. During the trial on the issue of damages, the plaintiff, who was 60 years old at the time of the injury, presented evidence that she sustained a tear of the medial meniscus and a possible tear of the medial collateral ligament in her left knee. Her physician testified that she would suffer pain and limited use of her left knee for the rest of her life. Although surgery was recommended, the plaintiff opted not to undergo surgery due to unrelated health concerns.
Upon consideration of the evidence adduced at trial, the jury awards for past and future pain and suffering did not deviate materially from what would be reasonable compensation (see CPLR 5501 [c]; Cotto v Coyle, 258 AD2d 554; Adams v New York State Thruway Auth., 228 AD2d 627; cf. Van Ness v New York City Tr. Auth., 288 AD2d 374; Frascarelli v Port Auth. of N.Y. & N.J., 269 AD2d 422; Parros v 1500 Realty Co., 226 AD2d 607; Burton v New York City Hous. Auth., 191 AD2d 669). Florio, J.P., Friedmann, McGinity and Townes, JJ., concur.